DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN207411489 (‘489 hereinafter) in view of US 2004/089314 (Felter hereinafter) in view of WO2017115277 (Philips hereinafter) and further in view of WO 2004/022128 (Nguyen hereinafter).
A machine translation is applied for CN207411489. All citations to ‘489 refer to CN207411489.
	Regarding claims 1 and 2, ‘489 teaches an aerosol generating apparatus comprising: a case (1) including an accommodating path capable of accommodating a cigarette (21), a controller (4) and a battery (5); a cover (11); a heater (2); and, a bracket (13) to support the battery (2nd paragraph in embodiment).
	‘489 does not expressly teach that the case is divided into an upper case and a lower case with a bracket in the lower case. 
Felter teaches an aerosol generating apparatus (200) with an upper case (22) and a lower case (24 and 26). It would have been obvious for one of ordinary skill in the art at the time of the invention to have divided the case of ‘489 into an upper case and a lower case, as taught by Felter, with a reasonable expectation of success and predictable results. It further would have been obvious for one of ordinary skill in the art at the time of the invention to have placed the bracket in the lower case of the combined teaching of ‘489 and Felter because Felter teaches that the battery is housed within the lower case ([0032]).
The combined teachings of ‘489 and Felter do not expressly teach a fastening member. 

	The combined teachings of ‘489, Felter and Philips do not expressly teach a cap installed on a top surface of the upper case to conceal components in the upper case.
	Nguyen teaches an aerosol generating apparatus (100) with a removable protective cap (104). It would have been obvious for one of ordinary skill in the art at the time of filing to have included a protective cap, as taught by Nguyen, in the invention taught by the combined teachings of ‘489, Felter and Philips with a reasonable expectation of success and predictable results. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘489 in view of Felter in view of Philips in view of Nguyen, and further in view of US20150342258 (Chen hereinafter).
	Regarding claim 3, the combined teaching of ‘489, Felter, Philips and Nguyen do not expressly teach a sealing member that seals the inside of the upper case. 
	Chen teaches an e-cigarette with a sealing member (27 and 28 in Fig. 4) secured to the cartridge body ([0011]). It would have been obvious for one of ordinary skill in the art at the 

Response to Arguments
Applicant’s arguments, filed 8/17/2021, have been fully considered and are persuasive with respect to WO2019235711.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANA B KRINKER whose telephone number is (571)270-7662.  The examiner can normally be reached on Monday, Tuesday, Thursday and Friday 8 am-2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/YANA B KRINKER/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747